DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 16 in the reply filed on January 19, 2022 is acknowledged.
Claims 6-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Status of claims
Claims 1-20 are pending. Claims 6-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-5 and 16 are under examination.
Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) of a prior-filed application, 62/396274, filed September 19, 2016 is acknowledged. 
The effective filing date of the present application is September 19, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted October 16, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 5 are objected to because of the following informalities: Claims 2 and 5 are objected to for missing an article such as “a”, “an” or “the” in the claim. It is suggested to amend claim 2 to recite “comprising a therapeutically effective amount” and to amend claim 5 to recite “wherein the cancerous cell mass”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the scope of the claim is inconsistent with the definition provided in the specification. Claim 1 recites “A pharmaceutical composition for reducing proliferation of cancer stem cells and having the general formula (I), an isomer thereof, or a pharmaceutically acceptable derivative thereof:”. The phrase “pharmaceutical composition” in the specification is defined as referring to a mixture of one or more of the peptoids described therein, or a pharmaceutically acceptable salt, solvate, hydrate or prodrug thereof as an active ingredient and at least one pharmaceutically acceptable carrier or excipient. See paragraph [0081]. The term “pharmaceutical composition” in claim 1 is used in the claim to define the peptoid of general formula I, while the definition of “pharmaceutical composition” is defined as 
 a therapeutically effective amount of a peptoid of general formula (I)
    PNG
    media_image1.png
    204
    334
    media_image1.png
    Greyscale
 and a pharmaceutically acceptable carrier or excipient.”. Claim 2 which depends from claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claim incorporates by dependency the indefiniteness of claim 1.
Claim 2 recites “The pharmaceutical composition of claim 1, further comprising therapeutically effective amount of a pharmaceutical composition having the general formula (I), and a pharmaceutically acceptable carrier.”. The phrase “further comprising” is interpreted to mean in addition to what is already present in the claimed pharmaceutical composition. The composition of claim 1 has general formula (I) as claimed. Claim 2 states that in addition to the general formula (I) there is a therapeutically effective amount of a pharmaceutical composition having the general formula (I), and a pharmaceutically acceptable carrier. The structure of the composition is not clear because as recited in the composition there is an amount of general 
Claim 3 recites “A method for reducing proliferation of cancer stem cells in a subject, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition  having the general formula (I), an isomer thereof, or a pharmaceutically acceptable derivative thereof:”. The phrase “pharmaceutical composition” in the specification is defined as referring to a mixture of one or more of the peptoids described therein, or a pharmaceutically acceptable salt, solvate, hydrate or prodrug thereof as an active ingredient and at least one pharmaceutically acceptable carrier or excipient. See paragraph [0081]. The term “pharmaceutical composition” in claim 3 is used in the claim to define the peptoid of general formula I, while the definition of “pharmaceutical composition” is defined as a mixture of one or more of the peptoids described therein, or a pharmaceutically acceptable salt, solvate, hydrate or prodrug thereof as an active ingredient and at least one pharmaceutically acceptable carrier or excipient. Therefore, claim 3 is indefinite because the scope of the claim is inconsistent with the definition provided in the specification. Applicants can overcome the indefiniteness of the claim with an amendment that is consistent with the definition provided in the specification. For example, the claim would be amended to recite, “A method for reducing proliferation of cancer stem cells in a subject, the method comprising:
administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a peptoid of general formula (I)
    PNG
    media_image1.png
    204
    334
    media_image1.png
    Greyscale
 and a pharmaceutically acceptable carrier or excipient.”. Claims 4 and 5 which depend from claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claim incorporate by dependency the indefiniteness of claim 3.
Claim 3 recites “general formula (I)”. Claim 3 is indefinite because it unclear what the claim is referring to because the claim does not depend from another claim that defines general formula (I) nor does claim 3 describe general formula (I). In addition, it is improper to import claim limitation from the specification into the claims. Therefore, claim 3 is indefinite. Claims 4 and 5 which depend from claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claim incorporate by dependency the indefiniteness of claim 3. The rejection can be overcome with an amendment that incorporate the structure of general formula (I) into the claim by either importing the structure 
    PNG
    media_image1.png
    204
    334
    media_image1.png
    Greyscale
 or by referring to general formula (I) previously recited in the product claims; that is claims 1 and 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim recites, “analyzing the human tissue sample for a specific interaction with a peptoid having the general formula (I), the specific interaction being indicative of presence of cancer stem cells”.
Question 1: Do the claim(s) fall into a statutory category of invention? Yes, claim 16 qualifies as a process claim.
Question 2A (Prong 1): Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea, (i.e. a judicial exception)? The active step of the claim is “analyzing the human tissue sample for a specific interaction with a peptoid having the general formula (I), the specific interaction being indicative of presence of cancer stem cells”. Under the broadest reasonable interpretation of the claim, for at least one embodiment, the active step of “analyzing” can be performed mentally. The claim can be performed by visualizing a specific interaction between the tissue sample and the peptoid (mental step) and determining whether the interaction is present (yes the interaction is there) or not (no the interaction is not there), which also can be performed mentally.
Question 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim as a whole does not integrate the 
Question 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The method claim recites the step of using a peptoid to indicate the presence or absence of cancer stem cells in a human tissue sample. There are no additional steps or elements that amount to more than the judicial exception. Analyzing a human tissue sample by monitoring an interaction between a peptoid and the tissue sample is a well-understood, routine, conventional activity previously known in the peptide art. The application of peptide therapeutics in the treatment of cancer is not a new field but one that has resurged with the discovery of new tumor-targeting markers. See Boohaker et al., “The Use of Therapeutic Peptides to Target and to Kill Cancer Cells”, Curr Med Chem. 2012; 19(22): 3794–3804; see e.g., the abstract. Proteomic based technologies are popular in cancer studies because the technologies enable identification of potential biomarkers and protein expression patterns that can be used to assess tumor prognosis, prediction, tumor classification, and to identity potential responders for specific therapies. See Kwon et al., “Application of Proteomics in Cancer: Recent Trends and Approaches for Biomarkers Discovery”, Frontiers in Medicine, 2021, pp. 1-18. Peptoids have been used as a tool in cancer imaging and diagnosis. See Bhowmik et al., “Design, synthesis and use of peptoids in the diagnosis and treatment of cancer”, Frontiers in Bioscience, Elite, 2017, pp. 1-4-106, §4.1. Even though, the peptoid of general formula (I) is novel, the novelty of does not preclude ineligibility of the claimed invention under 35 U.S.C. 101. What matters is what the claim is directed to as a whole. As a whole, for at least one embodiment, the claim is directed to a mental process that is not integrated in a practical application or has an additional element that amounts to significantly more than the mental process and the novelty of § 101  categories of possibly patentable subject matter." MPEP §2106.05.
Therefore, the claim as a whole for at least one embodiments does not qualify as patent eligible subject matter under. 35 U.S.C. 101. The rejection can be overcome with an amendment that integrates the mental process into a practical application that is not well-known, routine and conventional. See MPEP §2106. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The structure of general formula (I) is not taught or suggested in the prior art.
Summary
Claims 1-5 and 16 are free of the prior art. Claims 1-5 are rejection under 35 U.S.C. 112. Claim 16 is rejection under 35 U.S.C. 101. Claims 2 and5 are objected to.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658